Rombauer, J.,
delivered the opinion of the court.
The only question presented for our consideration is, whether the court erred in admitting certain evidence, offered by the plaintiffs.
The action is one of replevin for certain household goods. The plaintiff claims them by gift from her father. The testimony embodied in the record is in the narrative form. It appears, among other things, that John J. Collins, the plaintiff ’ s brother, being a witness examined on her behalf, testified: £ ‘ Father told me, in the presence and hearing of the defendant, before they were married, that he bought the property for sister.” “The defendant objected to the statement, which objection was, by the court, overruled, to which the defendant at the time excepted.” This was the only objection made. .
It is the settled rule in this state, that appellate courts will not review the action of trial courts, in admitting testimony, unless the objection made is specific. Where the evidence was oral, an objection specifying *679that it was incompetent and irrelevant, was held to be a sufficient specification in some cases. Rogers v. Troost, Adm'r, 51 Mo. 470, 476. But in no case has an objection been held sufficient, which specified no grounds whatever. On the contrary, such objections have been uniformly disregarded. Margrave v. Ausmuss, 51 Mo. 561, 567, and cases cited.
As the overruling of the plaintiffs’ objection to the admission of this testimony is the only error complained of, and as this error is not well assigned, the judgment is affirmed.
All the judges concur.